Citation Nr: 9925414
Decision Date: 09/07/99	Archive Date: 11/08/99

DOCKET NO. 94-36 441           DATE SEP 07, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Boston, Massachusetts

THE ISSUES

1. Entitlement to service connection for a psychiatric disorder,
including secondary to service-connected migraine headaches.

2. Entitlement to an increased evaluation for service-connected
migraine headaches, currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1988 to April 1989,
and from October 1989 to May 1991.

In April 1993, the Department of Veterans Affairs (VA) Regional
Office (RO) in Boston, Massachusetts, granted the veteran's claim
for an increased rating for service-connected migraine headaches
(then rating as 10 percent disabling), and denied the claim of
service connection for a psychiatric disorder secondary to the
service-connected migraine headaches. The veteran timely appealed
to the Board of Veterans' Appeals (Board). The veteran perfected
his appeal through the submission of a VA Form 9. In September
1993, the veteran appeared and testified before a hearing officer
at the RO.

In February 1999, the RO determined that an increased rating of 30
percent was warranted for the veteran's migraine headaches. As a 30
percent evaluation is not the maximum rating available for this
disability, the appeal continues. AB v. Brown, 6 Vet. App. 35
(1993).

The Board's decision on the issue of an increased rating for
migraine headaches is set forth below. However, the Board will
address the issue of service connection for a psychiatric disorder
in the REMAND following the ORDER portion of the decision.

2 -

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appeal has been obtained by the RO.

2. The veteran complains that his service-connected exertional
migraine headaches occur on a daily basis, result in social
withdrawal, and are productive of economic impairment; however, the
evidence does not indicate that he suffers from very frequent,
completely prostrating and prolonged attacks productive of severe
economic impairment.

CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for service-
connected exertional migraine headaches have not been met. 38
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 3.103(a), 3.321(b)(1),
4.7, 4.124a, Diagnostic Code 8100 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records document the veteran's
complaints of headaches brought on by exertion such as weight
lifting, push-ups and running up stairs. A diagnosis of exertional
headaches was made in October 1990.

Pursuant to his claim of service connection for headaches, the
veteran was afforded a VA examination in 1991. The examiner
diagnosed effort migraine. The examiner recommended that an MRI be
performed to rule out possible vascular malformation. The procedure
was scheduled, but the veteran stated that he could not make the
appointment. The neurological examination was entirely within
normal limits.

3 -

In support of his claim, the veteran's former employer submitted a
statement dated in January 1992 regarding his inability to perform
the duties at a fast food restaurant due to the headaches.

In a March 1992 report of psychiatric testing results, Dr. Marshall
R. Schmidt mentioned that the veteran's daily functioning was
described as constricted by the headache symptoms at that time. He
was found to be self-sufficient, but was careful not to push
himself too hard to trigger a headache. The veteran's neurologist,
Dr. Alan Bell reported an impression of exertional migraine, and
noted that there may be a superimposed depression in a March 1992
report.

A personal hearing was conducted in September 1992 pursuant to his
appeal of the RO's denial of his claim of service connection for
migraine headaches. The veteran recited the history of his
condition, as well as the impact his headaches have had on his
ability to secure and maintain employment, as well as his personal
life. The hearing officer determined that service connection was
warranted for exertional migraine headaches, and the grant of
service connection for the disability is reflected in the October
1992 rating action. A noncompensable rating was assigned, effective
May 18, 1991.

VA medical records show that the veteran was seen for depression
and headaches in October 1992. It was noted that the headaches
occurred several times a day with associated fatigue, irritability
and symmetrical pain in the back of the head. In an October 1992
report, Dr. Bell noted that the veteran's exertional migraines were
a disability from a physical condition.

A VA examination was conducted in November 1992. The examiner
diagnosed questionable exertional migraine. The examiner commented
that the veteran had a gradually increasing neurologic disability
and a questionable plantar response on the left. A neurological
work up was recommended. The veteran was admitted for the work up,
and the EEG was within normal limits. He was given Flexeril since
it was thought that his headaches were secondary to muscle
contraction, and there was

4 -

some relief. It was noted that the veteran left before the
remainder of the work up was completed.

By rating action of April 1993, the veteran was assigned a
compensable rating of 10 percent, effective from May 18, 1991.

In September 1993, VA received several statements, one from the
veteran's mother, the other from a friend. According to these
statements, the veteran's personality changed due to the headaches,
and he has become socially isolated.

In September 1993, the veteran appeared and testified before a
hearing officer at the RO. The findings noted in the medical
records and evaluations were discussed. He has headaches on daily
basis. He reported that they occur three to five times a day, and
last about a half an hour to two hours. He testified that is
withdrawn because of them, and that he takes muscle relaxers and an
antidepressant. Prior to and during service, he was able to perform
work-related duties. Since that time, he has not been able to work
and receives Social Security Administration disability benefits.

VA outpatient treatment records from 1996 and 1997 reflect the
veteran's complaints of increasing headaches, as well as his
treatment for generalized anxiety disorder.

The most recent VA examination was conducted in November 1998. The
veteran reported complaints of frequent migraine headaches that he
described as pressure in the occipital area. Generally, stress and
exertion bring them on. They happen two to three times a day. He
denied problems with nausea, vomiting or photophobia, but does feel
dizzy at the time of the attacks. He reported having difficulty
concentrating. Also, he experienced depression, mood swings and
difficulty sleeping. It was noted that the veteran was a personnel
clerk during service, and tried to work as a material handling
clerk. However, he could not work and he had to give up all
strenuous activities since exertion causes his headaches.

5 -

On the neurological examination, the cranial nerves 2-12 were
within normal limits. Coordination was normal. Finger/nose and
heel/shin tests were normal on the right and left. Regarding the
lower extremities, the examination of sensory and motor function
was within normal limits. Reflexes of the knees and ankles were 2+
bilaterally, and sensor function was normal. Generalized muscle
weakness and wasting was absent. Diagnostic tests were not ordered.
The examiner diagnosed migraine headaches.

By rating action of February 1999, an increased rating of 30
percent was assigned, effective from May 18, 1991.

Legal Analysis

The Board finds that the veteran's claim is well-grounded. 38
U.S.C.A. 5107(a) (West 1991). The United States Court of Appeals
for Veterans Claims (Court) has held that, when a veteran claims
that a service-connected disability has increased in severity, the
claim is well grounded. Proscelle v. Derwinski, 2 Vet. App. 629
(1992). The Board is also satisfied that all relevant facts have
been properly developed and that VA has fulfilled its duty to
assist the veteran as mandated by 38 U.S.C.A. 5107(a) and 38 C.F.R.
3.103(a) (1998).

Disability evaluations are based upon the average impairment of
earning capacity resulting from a disability. 38 U.S.C.A. 1155
(West 1991). Where there is a question as to which of two
evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria required for that rating. Otherwise, the lower rating will
be assigned. 38 C.F.R. 4.7 (1998). Consideration is to be given to
all other potentially applicable provisions of 38 C.F.R. Parts 3
and 4, whether or not they have been raised by the veteran, as
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The application of the pertinent provisions used to evaluate the
current nature and extent of the service-connected disability at
issue must be considered in the context of the history of the
disability as documented by the assembled records. Where

6 -

entitlement to compensation has already been established, and an
increase in the disability rating is at issue, the present level of
disability is of primary concern. Although a review the recorded
history of a disability should be conducted in order to make a more
accurate evaluation, the regulations do not give past medical
reports precedence over current findings. Francisco v. Brown, 7
Vet. App. 55, 58 (1994). This decision will include a review of the
entire record, but the focus will be on the most recent medical
findings regarding the service-connected,disability at issue.

The veteran's exertional migraine headaches are currently evaluated
as 30 percent disabling under the provisions of 38 C.F.R. 4.124a,
Diagnostic Code 8100 (1998). This Diagnostic Code contemplates
migraines. A 30 percent rating is assigned for migraines with
characteristic prostrating attacks occurring on an average once a
month over last several months. A maximum rating of 50 percent is
assigned for migraines with very frequent completely prostrating
and prolonged attacks productive of severe economic inadaptability.

In this case, the Board finds that the 30 percent rating adequately
represents the degree of disability associated with the veteran's
migraine headaches. It is clear from his complaints and the medical
evidence of record that he has migraines on a daily basis which
require the need for medication and ongoing treatment. As reported
on the most recent VA examination, the veteran described the
migraine attacks as pressure in the occipital area. The Board also
acknowledges the statement and testimony of the veteran, and the
statements submitted on his behalf as the effect of the headaches
on veteran's personality and ability to work, and does not doubt
that his service-connected significantly interferes with his
employability.

However, the record, as a whole, to include the veteran's
assertions, does not demonstrate that the veteran has headaches of
the frequency and severity required for a 50 percent rating. In
other words, the evidence does not show that the veteran
consistently experiences very frequent prostrating and prolonged
attacks. While he reported experiencing headaches three to five
times daily in September 1993, during the November 1998
examination, he noted that the headaches occurred two to three
times daily. The veteran also indicated during his September 1993
hearing that his

7 -

his headaches may endure for one half hour to two hours (and, in
November 1998, that they were accompanied by dizziness); however,
during the November 1998 examination, he specifically denied that
he experiences more significant symptomatology associated with the
headaches, such as nausea, vomiting or photophobia, that may be
indicative of a prostrating attacks; the neurological evaluation
revealed no significant findings. It also appears that the muscle
relaxer that the veteran takes may help control the frequency and
severity of the headaches.

While the veteran and his friends have reported that he experiences
some other symptoms, such as personality changes, difficulty
concentrating, depression, and mood swings, and that he takes an
antidepressant, none of these symptoms or medication has been
medically attributed to his headaches (as opposed to the
psychiatric disorder from which he is disabled, and for which
service connection is sought); and neither the veteran nor his
friends, as laypersons, without the proper medical training or
expertise, are competent to do so. See Jones v. Brown, 7 Vet. App.
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-5
(1992).

Under the circumstances, the Board finds that the overall
disability picture presented does not more closely approximate the
criteria for a 50 percent rating under Diagnostic Code 8100, i.e.,
migraines with very frequent completely prostrating and prolonged
attacks productive of severe economic inadaptability. Therefore,
there is not a question as to which of the two evaluations should
apply. See 38 C.F.R. 4.7 (1998).

The Board has considered all other potentially applicable
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have
been raised by the veteran, as required by Schaftath v. Derwinski,
1 Vet. App. 589 (1991). Because there is a specific diagnostic code
for evaluation of migraine headaches, consideration of other
diagnostic codes, by analogy, does not appear appropriate. See 38
C.F.R. 4.20 (permitting evaluation, by analogy, where the rating
schedule does not provide a specific diagnostic code to rate the
disability.). Even if such consideration was appropriate, however,
the Board finds that a careful review of the available Diagnostic
Codes and the medical evidence of record reveals that no Diagnostic

- 8 -

Code other than 8100 provides a basis to assign an evaluation
greater than the 30 percent rating currently in effect.

Additionally, the Board has considered whether a higher evaluation
is warranted, on an extra-schedular basis, pursuant to 38 C.F.R.
3.321 (1998). Here, however, there is no indication that the
schedular criteria are inadequate to evaluate the veteran's
exertional migraine headaches. In this regard, the Board notes the
30 percent evaluation currently assigned contemplates fairly
significance interference with employment; however, there has been
no showing that his disability has caused marked interference with
employment (i.e., beyond the degree contemplated in the assigned
evaluation). There also is no showing that the disability has
necessitated frequent periods of hospitalization, or otherwise has
rendered impracticable the application of the regular schedular
standards. In the absence of evidence of such factors, the Board is
not required to remand this matter to the RO for the procedural
actions outlined in 38 C.F.R. 3.321(b)(1). See Bagwell v. Brown, 9
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A rating higher than 30 percent for service-connected migraine
headaches is denied.

REMAND

In this case, there are references to treatment and consultation
reports that are not of record. These references have triggered
VA's duty to inform him that he should produce such evidence. When
VA receives an incomplete petition to reopen a claim of entitlement
to service connection, and VA is on notice that relevant evidence
may exist or could be obtained which would complete the petition,
VA is obligated to assist the claimant in understanding what
evidence is required. See 38 U.S.C.A. 5103 (a) (West 1991); Graves
v. Brown, 8 Vet. App. 522 (1996).

9 -

In September 1993, the veteran testified that he received
psychiatric treatment during service, and that the treatment took
place at a military hospital in Reykjavik, Iceland. See September
1993 personal hearing transcript at pages 8 through 14. It appears
that the RO attempted to secure the records, but one of the request
letters was returned and responses were not furnished for several
others. Therefore, additional attempts should be made to obtain
records of psychiatric treatment the veteran received during
service.

Additionally, as the record shows, the veteran was granted
disability benefits from the Social Security Administration (SSA).
The medical reports relied upon were referred to and discussed in
the April 1993 SSA decision. To date, the claims folder includes
all of the reports referred to, except for a report from Dr. Curran
regarding a December 1992 consultation. As such report could
contain information pertinent to the remaining issue on appeal,
efforts should be made to secure and associate that report with the
claims folder. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

For the reasons stated, the case is REMANDED to the RO for the
following actions:

1. The RO should make another attempt to secure and associate with
the records of psychiatric treatment the veteran received during
service at a military hospital in Reykjavik, Iceland, at the
correct address. However, if the search for any such records yields
negative results, that fact should be clearly documented in the
claims file.

2. The RO should obtain from the Social Security Administration and
associate with the record the December 1992 report from Dr. Curran
which was referred to in the April 1993 determination of his
disability benefits claim.

- 10-

3. After completion of the foregoing, and any other development
deemed warranted by the record, the RO should adjudicate the issue
of service connection for a psychiatric disorder in light of all
relevant, evidence, to include that received in connection with
this remand, and all pertinent legal authority.

4. If the determination remains adverse to the veteran, he and his
representative should be provided a supplemental statement of the
case that includes a summary of additional evidence submitted, any
additional applicable laws and regulations, particularly those
covering direct and secondary service connection, and the reasons
for the decision; and be afforded the applicable time to respond.

The purpose of this REMAND is to accomplish additional development
and adjudication, and it is not the Board's intent to imply whether
the benefits requested should be granted or denied. The veteran
need take no action until otherwise notified, but he may furnish
additional evidence and/or argument while the case is in remand
status. See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May
4, 1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v.
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App.
129, 141 (

This REMAND must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

JACQUELINE E. MONROE 
Member, Board of Veterans' Appeals



